IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          2022-NCCOA-630

                                              No. COA21-752

                                    Filed 20 September 2022

     Pitt County, No. 19 CRS 056608

     STATE OF NORTH CAROLINA

                  v.

     RONALD PRESTON HARPER


           Appeal      by   defendant     from    judgments   entered   24   June   2021   by

     Judge Thomas D. Haigwood in Pitt County Superior Court. Heard in the Court of

     Appeals 9 August 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Juliane L.
           Bradshaw, for the State.

           Hynson Law, PLLC, by Warren D. Hynson, for defendant-appellant.


           TYSON, Judge.


¶1         Ronald Preston Harper (“Defendant”) appeals from judgment entered upon a

     jury’s verdict finding him guilty of willingly resisting, delaying, or obstructing a

     public officer. We find no error.


                                         I.     Background

¶2         Winterville Police Officers Jordan Cruse (“Officer Cruse”) and Jordan Fuquay

     (“Officer Fuquay”) were dispatched to a Sam’s Club gas station in Winterville on 14
                                       STATE V. HARPER

                                        2022-NCCOA-630

                                       Opinion of the Court



     September 2019 at approximately 2:40 p.m. The dispatch was in response to a caller

     reporting an individual “cursing and using profanity towards” the caller.

¶3         Prior to the officers’ arrival, Defendant was talking to the caller at the gas

     station about a “blue line” bumper sticker located on the caller’s car and race

     relations. The Defendant and the caller disagreed over policing practices within the

     United States. No physical confrontation or altercation occurred between Defendant

     and the caller.

¶4         Upon arrival, Officer Cruse and Officer Fuquay observed the caller seated

     inside a vehicle parked at a gas pump. Defendant’s vehicle was parked behind the

     caller’s vehicle at another gas pump. The officers located the caller, who stated

     Defendant was bothering him. At that time, Defendant was arguing with the gas

     station attendant over the gas pump, which was spilling fuel due to the hose being

     over extended.

¶5         Officer Cruse and Officer Fuquay requested to speak with Defendant about the

     reason for the dispatch call. Defendant refused to speak with the officers, stating he

     was “attending to his pumping duties.” Officer Cruse continued to request Defendant

     to speak with him, whereby Defendant asked if he was under arrest. Officer Cruse

     responded, “[n]o, you’re not free to leave right now.” Defendant added, “So I’m under

     arrest. What statute in North Carolina are you coming to talk to me about?” Officer

     Cruse responded to Defendant that he was being detained for “causing a
                                       STATE V. HARPER

                                        2022-NCCOA-630

                                       Opinion of the Court



     disturbance.” Officer Cruse reiterated, “[t]he reason that I am talking to you is

     because we had a gentleman call, complaining that you were harassing him . . . That’s

     all I’m here to talk to you about.” Defendant replied, “[w]ell, I’m not talking to you

     about it.”

¶6          The exchange continued until Officer Cruse requested Defendant provide

     identification.   Defendant reached into his shirt pocket and produced a card

     purportedly containing Defendant’s name with initials, title, a telephone number,

     and a quote from City of Houston v. Hill. 482 U.S. 451, 462-63, 96 L.Ed.2d 398, 412-

     13 (1987) (“The freedom of individuals verbally to oppose or challenge police action

     without thereby risking arrest is one of the principal characteristics by which we

     distinguish a free nation from a police state.”). Defendant asserted he had previously

     worked as an “investigative journalist” for twenty years.

¶7          Officer Cruse continued to request Defendant’s identification several times to

     complete the investigation and dispatch report. Defendant continued to refuse to

     produce any identification other than the card. Defendant again tried to hand Officer

     Cruse the same card, requesting Officer Cruse to read the card because the encounter

     was “a constitutional issue.”

¶8          Soon thereafter, Defendant responded to yet another request for identification,

     stating it was located inside his vehicle. Officer Cruse escorted Defendant over to his

     vehicle where Defendant grabbed his card holder attached to his cell phone.
                                         STATE V. HARPER

                                             2022-NCCOA-630

                                         Opinion of the Court



       Defendant again tried to give Officer Cruse the card, stating “I’m not giving you

       nothing until you take this. Take that!” When Officer Cruse refused, Defendant

       offered the card to Officer Fuquay.

¶9            Officer Cruse handcuffed Defendant and requested Officer Fuquay retrieve

       Defendant’s card, out-of-state driver’s license, and cell phone. Defendant’s license

       identified him as “Ronald Preston Harper Jr. from Pennsylvania.” Defendant was

       placed under arrest for obstructing Officer Cruse’s investigation by refusing to

       provide identification and charged with resisting, delaying, or obstructing a public

       officer.

¶ 10          Officer Cruse was conducting unrelated third-party traffic stops or

       investigations post-arrest when Defendant appeared at three locations on 22 October

       2019 and twice on 17 December 2019. Defendant moved within 10 feet of the stop

       and recorded Officer Cruse. Defendant next appeared at a stop Officer Cruse was

       conducting on 17 December 2019.         He came near the officer and stated, “I am

       watching you Jordan, you A--hole.” During the second stop on 17 December 2019,

       Defendant drove by and gestured with a hand motion resembling a gun pointed at

       Officer Cruse. Officer Cruse charged Defendant with communicating threats. The

       two charges were joined and tried together. Defendant was convicted by a jury of

       resisting, delaying, or obstructing a police officer but was acquitted of communicating

       threats. Defendant appeals.
                                                STATE V. HARPER

                                                 2022-NCCOA-630

                                                Opinion of the Court



                                          II.      Jurisdiction

¶ 11          Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. §§ 7A-27(b)(1), 15A-

       1444(a) (2021).

                                                III.   Issues

¶ 12          Defendant raises three issues on appeal: (1) whether the trial court properly

       denied Defendant’s motion to dismiss the charge of resisting, delaying, or obstructing

       a public officer; (2) whether the trial court erred by allowing Defendant to waive

       counsel and represent himself in superior court after Defendant had signed a waiver

       of counsel in district court; and, (3) whether the trial court erred by failing to instruct

       the jury on justification or excuse for the charge of resisting, delaying, or obstructing

       a public officer.

                                    IV.         Motion to Dismiss


¶ 13          At the close of the State’s evidence, Defendant moved to dismiss the

       obstructing a public officer charge. Following the defense’s evidence, the trial court

       renewed sua sponte Defendant’s motion to dismiss and the motion. The issue is

       preserved for review by this Court. N.C. R. App. P. 10(a)(3).

                                          A. Standard of Review

¶ 14          Where a defendant properly preserves a motion to dismiss, this Court reviews

       the denial of a motion to dismiss de novo. State v. Parker, 274 N.C. App. 464, 469, 852

       S.E.2d 638, 644 (2020) (citation omitted). Under de novo review, this Court “considers
                                          STATE V. HARPER

                                             2022-NCCOA-630

                                          Opinion of the Court



       the matter anew and freely substitutes its own judgment” for that of the trial court.

       In re Appeal of The Greens of Pine Glen Ltd. P'ship, 356 N.C. 642, 647, 576 S.E.2d

       316, 319 (2003) (citation omitted).

                                               B. Analysis

¶ 15         In ruling on a motion to dismiss criminal charges, the question is “whether

       there is substantial evidence (1) of each essential element of the offense charged . . .

       and (2) of defendant’s being the perpetrator of such offense.” State v. Barnes, 334 N.C.

       67, 75, 430 S.E.2d 914, 918 (1993) (citation omitted).

¶ 16         Whether the State presented substantial evidence of each essential element of

       the offense is a question of law this Court reviews de novo. State v. Golder, 374 N.C.

       238, 250, 839 S.E.2d 782, 790 (2020) (citation omitted). In ruling on a motion to

       dismiss, this Court views all evidence in the light most favorable to the State and

       draws all reasonable inferences in the State’s favor. Id.

¶ 17         The elements of the offense of resisting, delaying, or obstructing a public officer

       are: (1) “the victim was a public officer”; (2) “the defendant knew or had reasonable

       grounds to believe the [officer] was a public officer”; (3) “the [officer] was [lawfully]

       discharging or attempting to discharge a duty of his office”; (4) “the defendant

       resisted, delayed, or obstructed the [officer] in discharging or attempting to discharge

       a duty of his office”; and, (5) “the defendant acted willfully and unlawfully, that is

       intentionally and without justification or excuse.” State v. Peters, 255 N.C. App. 382,
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       387, 804 S.E.2d 811, 815 (2017) (explaining the essential elements of N.C. Gen. Stat.

       § 14-223 (2021)).

¶ 18         Defendant does not challenge the first two elements on appeal. Officer Cruse

       was a public officer in uniform responding to a dispatched call in a marked vehicle,

       identified himself, announced the reason for his presence on the scene, and requested

       Defendant to identify himself. N.C. Gen. Stat. § 14-223 (2021).

                                   1. Lawful Discharge of Duties

¶ 19         Defendant first asserts the trial court erred in denying his motion to dismiss

       the charge of resisting, delaying, or obstructing a public officer because the initial

       contact with Defendant was not a lawful discharge of the officer’s duties. To succeed

       in a motion to dismiss, substantial evidence must tend to show Officer Cruse was

       either not discharging or attempting to discharge his duties or was doing so

       unlawfully. This element “presupposes lawful conduct of the officer in discharging or

       attempting to discharge a duty of his office.” State v. Sinclair, 191 N.C. App. 485, 489,

       663 S.E.2d 866, 870 (2008).

¶ 20         “The Fourth Amendment protects individuals ‘against unreasonable searches

       and seizures,’ [under] U.S. Const. amend. IV, and the North Carolina Constitution

       provides similar protection, [under] N.C. Const. art. I, § 20.” State v. Styles, 362 N.C.

       412, 414, 665 S.E.2d 438, 439 (2008). Our Supreme Court has stated that “the police

       can stop and briefly detain a person for investigative purposes if the officer has a
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       reasonable suspicion supported by articulable facts that criminal activity ‘may be

       afoot,’ even if the officer lacks probable cause.” Id. at 423-24, 665 S.E.2d at 445.

¶ 21         Reasonable suspicion requires “[t]he stop must be based on specific and

       articulable facts, as well as the rational inferences from those facts, as viewed

       through the eyes of a reasonable, cautious officer, guided by his experience and

       training.” State v. Watkins, 337 N.C. 437, 441-42, 446 S.E.2d 67, 70 (1994) (citations

       omitted). “Reasonable suspicion is a less demanding standard than probable cause

       and requires a showing considerably less than preponderance of the evidence.” Styles,

       at 414, 665 S.E.2d at 439 (citations and internal quotation marks omitted).

¶ 22         The State’s evidence tends to show Officer Cruse established reasonable

       suspicion through articulable facts prior to approaching and detaining Defendant.

       Officers knew the description of the parties from the call reporting a disturbance.

       Upon the officers’ arrival at the scene, the caller immediately identified Defendant as

       the person who had caused the disturbance. Officer Cruse also testified he observed

       Defendant “yelling and fussing” at the gas station attendant upon his arrival. The

       basis for the call and subsequent investigation was substantiated prior to Defendant

       being approached and detained. Watkins, 337 N.C. at 442, 446 S.E.2d at 70.

¶ 23         When reviewing the reasonableness of a warrantless detention, this Court

       considers the totality of circumstances to determine whether reasonable suspicion
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       exists to make an investigatory detention. See State v. Sanchez, 147 N.C. App. 619,

       623, 556 S.E.2d 602, 606 (2001) (citations omitted).

¶ 24         This Court determined officers had “‘a reasonable basis to stop [the] defendant

       and require him to identify himself’ to ascertain whether he was the named subject

       in their arrest warrants.” State v. Washington, 193 N.C. App. 670, 680, 668 S.E.2d

       622, 628 (2008) (citations omitted).       By doing so, “the officers were lawfully

       discharging a duty of their office.” Id. An officer may briefly detain a suspect when

       responding to and observing activity reasonably calculated to be criminal activity.

       See State v. Harrell, 67 N.C. App. 57, 63, 312 S.E.2d 230, 235 (1984) (holding an officer

       briefly seizing a driver to ask for his driver’s license to determine his identity and

       employment status was proper).

¶ 25         The State need only show Officer Cruse reasonably believed some criminal

       activity may be occurring based on articulable facts to survive Defendant’s motion to

       dismiss. Viewing evidence in the light most favorable to the State, Officer Cruse

       could have reasonably believed Defendant was the subject of the disturbance

       dispatch, verified that information with the caller, and observed and articulated facts

       sufficient to approach Defendant to request identification.

¶ 26         Upon arrival, Officer Cruse initially spoke with the caller who had reported

       Defendant was harassing him. The caller specifically identified Defendant as that

       person. Defendant was observed engaging in aggressive behaviors toward the gas
                                         STATE V. HARPER

                                          2022-NCCOA-630

                                         Opinion of the Court



       station attendant. When Officer Cruse approached Defendant in the investigation of

       the disturbance call, reasonable suspicion existed.      Officer Cruse was lawfully

       discharging his law enforcement duties and within his rights to confront and request

       Defendant’s identity.

¶ 27         Viewing the evidence in the light most favorable to the State, substantial

       evidence was presented tending to show and for the jury to find the third element,

       that the officer was lawfully discharging or attempting to discharge a duty of his

       office, sufficient to overcome Defendant’s motion to dismiss. See Peters, 255 N.C. App.

       at 387, 804 S.E.2d at 815 (citing N.C. Gen. Stat. § 14-223).

                               2. Resisting, Delaying, or Obstructing

¶ 28         Defendant next asserts the trial court erred in denying his motion to dismiss

       the charge of resisting, delaying, or obstructing a public officer because the actions

       by Defendant did not rise beyond mere criticism.

¶ 29         Defendant wrongfully relies upon case law attempting to attribute Defendant’s

       breach of the peace and harassing and threatening conduct with that of mere

       questioning or criticism. See State v. Leigh, 278 N.C. 243, 251, 179 S.E.2d 708, 713

       (1971); State v. Humphreys, 275 N.C. App. 788, 789, 853 S.E.2d 789, 791 (2020).

       Defendant argues his actions merely apprised the officers of his constitutional rights.

       See Leigh, 278 N.C. at 251, 179 S.E.2d at 713 (explaining that “criticizing or
                                               STATE V. HARPER

                                                2022-NCCOA-630

                                               Opinion of the Court



       questioning an officer while he is performing his duty, when done in an orderly

       manner, does not amount to obstructing or delaying an officer”). We disagree.

¶ 30          Defendant has no right to breach the peace on private or public property or to

       harass others to constitutionally “express himself.”           Also, Defendant’s harassing

       customers, arguing with employees, and spilling flammable fuel on private property

       are independent grounds for other potential charges and crimes to warrant the

       officers’ request for identification.

¶ 31          A defendant commits the offense of resisting, delaying, or obstructing a public

       officer by “willfully and unlawfully resist[ing], delay[ing] or obstruct[ing] a public

       officer in discharging or attempting to discharge a duty of his office[.]” N.C. Gen. Stat.

       § 14–223. This Court has previously held the failure by an individual to provide

       personal identifying information during a lawful stop constitutes resistance, delay,

       or obstruction within the meaning of N.C. Gen. Stat. § 14-223. See State v. Friend,

       237 N.C. App. 490, 493, 768 S.E.2d 146, 148 (2014).

¶ 32          Actions or even language which cause delays or obstruction in an officer’s

       investigation can constitute this offense. See Leigh, 278 N.C. at 249, 179 S.E.2d at

       711. Defendant was not a mere bystander present in a public place, but rather an

       identified subject of the complaint that initiated the dispatch call and the reason for

       the investigation.
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



¶ 33         Defendant’s actions prevented and obstructed Officer Cruse from conducting a

       proper and prompt investigation into the alleged disturbance. Defendant refused to

       provide verifiable identification and delayed the officers’ ability to promptly

       investigate and resolve the call. While Defendant did in fact attempt to give Officers

       Cruse and Fuquay a card with purported information, that was not immediately

       verifiable as accurate. The officers were unable to ensure accurate information was

       presented to investigate the disturbance dispatch, close out the call, and complete

       their report.

¶ 34         Together with the totality of all the evidence, Defendant’s refusal to provide

       verifiable identification to law enforcement is for a jury to decide whether his conduct

       amounted to resisting, delaying, or obstructing the officers. N.C. Gen. Stat. § 14-223;

       see State v. Powell, 299 N.C. 95, 99, 261 S.E.2d 114, 117 (1980) (stating

       “contradictions and discrepancies of fact are for the jury to resolve and do not warrant

       dismissal”). Defendant’s conduct and refusals tend to show the investigation was

       obstructed or delayed the release of other witnesses as Officer Cruse was unable to

       conduct a lawful investigation and complete the call. Id.

¶ 35         As noted, Officer Cruse arrived in uniform, identified himself, and was

       properly investigating and lawfully conducting a complaint of Defendant’s actions

       breaching the peace on private property, by threatening and harassing others. By

       refusing to identify himself and cooperate with Officer Cruse’s investigation,
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       sufficient evidence of this element was presented tending to show and for the jury to

       find Defendant resisted, delayed, or obstructed the officer in discharging or

       attempting to discharge a duty of his office to survive Defendant’s motion to dismiss.

       See Peters, 255 N.C. App. at 387, 804 S.E.2d at 815 (citing N.C. Gen. Stat. § 14-223).

       Viewing the evidence in the light most favorable to the State, substantial evidence

       supports the fourth element that Defendant resisted, delayed, or obstructed the

       officer in discharging or attempting to discharge a duty of his office to overcome a

       motion to dismiss. Id. Defendant’s argument is without merit.

                                 3. Willful and Unlawful Conduct

¶ 36         Defendant asserts the trial court erred in denying his motion to dismiss the

       charge of resisting, delaying, or obstructing a public officer because his actions were

       justified and not willful. “Willful” is defined as “the wrongful doing of an act without

       justification or excuse, or the commission of an act purposely and deliberately in

       violation of law.” State v. Brackett, 306 N.C. 138, 142, 291 S.E.2d 660, 662 (1982)

       (internal citation omitted).

¶ 37         As noted, Officer Cruse was properly dispatched to and was investigating a

       disturbance call, wherein Defendant was identified as the suspect, and he lawfully

       conducted a brief detention to identify Defendant. “Those [communications] intended

       to hinder or prevent an officer from carrying out his duty admittedly are discouraged
                                           STATE V. HARPER

                                            2022-NCCOA-630

                                           Opinion of the Court



       by [N.C. Gen. Stat. §14-223].” State v. Singletary, 73 N.C. App. 612, 615, 327 S.E.2d

       11, 13 (1985) (citation omitted).

¶ 38         Again, Defendant wrongfully rests his arguments on the detention being

       unlawful, as well as offering the card to justify his belligerency, conduct, and failure

       to provide verifiable identification.    Defendant correctly points out the Court in

       Friend does not require a government-issued identification, although officers may

       require defendants to present verifiable identification. Friend, 237 N.C. App. at 493,

       768 S.E.2d at 148.

¶ 39         As the State correctly argues, Defendant’s card did not provide a legal name,

       photo, date of birth, address, or any other identifying information, other than initials

       and a last name.     Defendant’s vehicle also displayed out-of-state license plates

       preventing officers from immediately verifying identity and ownership, until his out-

       of-state driver’s license was retrieved from inside the vehicle.

¶ 40         The State’s evidence also tends to show Defendant was the identified subject

       of the investigation, was observed harassing others, spewing profanities and verbal

       bile, spilling gasoline on private property, and being uncooperative by refusing to

       offer information to delay and prolong the officers’ investigation. Singletary, 73 N.C.

       App. at 615, 327 S.E.2d at 13. Defendant was the subject of the investigation and not

       a mere bystander in a public place. Defendant argues nothing to grant a pre-emptive

       dismissal based on any justification or lack of willfulness.
                                            STATE V. HARPER

                                             2022-NCCOA-630

                                            Opinion of the Court



¶ 41         Viewing the evidence in the light most favorable to the State, substantial

       evidence tends to show the fifth element that Defendant acted willfully and

       unlawfully and was intentional and without justification or excuse to overcome

       Defendant’s motion to dismiss. See Peters, 255 N.C. App. at 387, 804 S.E.2d at 815

       (citing N.C. Gen. Stat. § 14-223).

¶ 42         Officer Cruse reasonably believed Defendant was the subject of the complaint,

       properly conducted an investigatory detention, and lawfully requested Defendant’s

       verifiable identification to conduct and complete an investigation.      Substantial

       evidence was presented of each essential element of the offense charged, and of

       Defendant being the perpetrator of such offense. Id. The trial court did not err by

       denying Defendant’s motion to dismiss.            His argument is without merit and

       overruled.

                                    V.      Waiver of Counsel


¶ 43         Defendant argues the trial court erred when it allowed Defendant to waive

       counsel and represent himself in superior court after Defendant signed a waiver of

       counsel in district court.

                                         A. Standard of Review
                                         STATE V. HARPER

                                          2022-NCCOA-630

                                         Opinion of the Court



¶ 44         This court reviews the sufficiency of a trial court’s statutory inquiry concerning

       a defendant’s waiver of his rights to counsel de novo. State v. Watlington, 216 N.C.

       App. 388, 393-94, 716 S.E.2d 671, 675 (2011) (citations omitted).

                                             B. Analysis

¶ 45         Both the Constitution of the United States and the North Carolina

       Constitution recognize criminal defendants have a right to assistance of counsel. U.S.

       Const. Amend. VI; N.C. Const. Art. I, §§ 19, 23; see also State v. Montgomery, 138

       N.C. App. 521, 524, 530 S.E.2d 66, 68 (2000). Defendants also have the right to waive

       counsel, represent themselves, and handle their case without assistance of counsel.

       State v. Mems, 281 N.C. 658, 670-71, 190 S.E.2d 164, 172 (1972).

¶ 46         Before a defendant is allowed to waive the right to counsel, a trial court must

       conduct a statutorily-required colloquy to determine that “constitutional and

       statutory standards are satisfied.” State v. Moore, 362 N.C. 319, 322, 661 S.E.2d 722,

       724 (2008). Courts “must determine whether the defendant knowingly, intelligently

       and voluntarily waives the right to in-court representation by counsel.” Id.

¶ 47         The procedure to waive counsel is codified in N.C. Gen. Stat. § 15A-1242 (2021).

       Courts may only enter an order to allow defendants to waive their right to counsel

       after being satisfied the movant: (1) has been clearly advised of his rights to the

       assistance of counsel, including his right to the assignment of appointed counsel when

       he is so entitled; (2) understands and appreciates the consequences of this decision;
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       and, (3) comprehends the nature of the charges and proceedings and the range of

       permissible punishments. Id.

¶ 48           The record indicates Defendant executed a written disclosure and waiver of

       counsel on 3 October 2020 in open court during district court proceedings. Written

       waivers of counsel, certified by the trial court, create a rebuttable presumption that

       the waiver was executed knowingly, intelligently, and voluntarily pursuant to N.C.

       Gen. Stat. § 15A-1242; State v. Kinlock, 152 N.C. App. 84, 89, 566 S.E.2d 738, 741

       (2002), aff’d per curiam, 357 N.C. 48, 577 S.E.2d 620 (2003). Once a written waiver

       of counsel is executed and certified by the trial court, subsequent waivers or inquiries

       are not necessary before further proceedings. State v. Watson, 21 N.C. App. 374, 378,

       204 S.E.2d 537, 540 (1974).

¶ 49           Once the initial waiver of counsel was executed, it was not necessary for

       successive written waivers to be executed, nor for additional inquiries to be made by

       the district or superior court pursuant to N.C. Gen. Stat. § 15A-1242. The record on

       appeal contains no transcript of the proceedings challenging or surrounding the

       October 2020 waiver. The only evidence in the record before this Court regarding the

       waiver is the signed waiver and certification made by the district court judge that a

       proper inquiry and disclosure was made in compliance with N.C. Gen. Stat. § 15A-

       1242.
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



¶ 50         An executed waiver creates a “rebuttable presumption” of sufficiency and the

       record provides no grounds for rebuttal. The record indicates Defendant executed

       multiple waivers attesting he understood his rights, “voluntarily, knowingly and

       intelligently” elected to waive counsel and no evidence contra exists the initial waiver

       was statutorily or constitutionally insufficient. The trial court did not err when it

       allowed Defendant to waive counsel and represent himself in subsequent

       proceedings. N.C. Gen. Stat. § 15A-1242.

¶ 51         Any asserted inadequacy in a court’s further inquiry into Defendant’s waiver

       is immaterial, provided the original waiver was compliant with the statute and was

       certified by the trial court. Any successive inquiry beyond the original waiver would

       serve only to determine whether Defendant desired to withdraw his waiver. The

       record is devoid of any objection, request to withdraw the waiver, or a request for

       counsel. Defendant failed to show the initial disclosure and waiver he executed and,

       which was certified in district court, failed to satisfy the statute. N.C. Gen. Stat.

       § 15A-1242 (2021). We find no prejudicial or reversible error. Defendant’s argument

       is overruled.

                       VI.   Jury Instruction on Justification or Excuse


¶ 52         Defendant argues the trial court erred by failing to instruct the jury on

       justification or excuse for the charge of resisting, delaying, or obstructing a public
                                          STATE V. HARPER

                                           2022-NCCOA-630

                                          Opinion of the Court



       officer. N.C. Gen. Stat. § 14-223 (2021).

                                       A. Standard of Review

¶ 53         Trial courts have a duty to instruct the jury on all substantial features of the

       case arising from the evidence and “must properly instruct the jury as to all essential

       elements of the offense charged.” State v. Hairr, 244 N.C. 506, 509, 94 S.E. 2d 472,

       474 (1956). Errors in jury instructions are “preserved for appellate review, even

       without objection, ‘when the trial court deviates from an agreed-upon pattern

       instruction.’” State v. Clagon, 279 N.C. App. 425, 432, 865 S.E.2d 343, 348 (2021)

       (internal citation omitted).

                                              B. Analysis

¶ 54         Defendant failed to object to jury instruction at trial both during the charge

       conference and when asked by the trial court following the delivery of instruction to

       the jury.   No evidence in the record indicates Defendant objected to the jury

       instructions agreed upon at the charge conference. After delivering the instructions

       to the jury, the trial court held the following colloquy with the parties:

                    THE COURT: Before sending the verdict sheets to the jury
                    and allowing them to begin their deliberations, I will hear
                    at this time any objections or corrections to the Court’s
                    charge to the jury. First from the State?

                    STATE: No, sir.

                    THE COURT: From the Defendant?

                    DEFENDANT: No, sir.
                                         STATE V. HARPER

                                          2022-NCCOA-630

                                         Opinion of the Court



¶ 55         Defendant’s failure to request, to object prior to or after the instructions were

       given to the jury, along with his express agreement after the instructions were given

       to the jury, constitutes invited error. Defendant’s invited error waived any “right to

       all appellate review concerning the invited error, including plain error review.” State

       v. Barber, 147 N.C. App. 69, 74, 554 S.E.2d 413, 416 (2001) (citation omitted).

¶ 56         We find instructive and precedential our Supreme Court’s determination in

       State v. White, 349 N.C. 535, 508 S.E.2d 253 (1998). The Court examined defense

       counsel’s involvement in jury instructions in a capital murder-death penalty case. Id.

       The Court held: “Counsel . . . did not object when given the opportunity either at the

       charge conference or after the charge had been given.        In fact, defense counsel

       affirmatively approved the instructions during the charge conference.        Where a

       defendant tells the trial court that he has no objection to an instruction, he will not

       be heard to complain on appeal.” Id. at 570, 508 S.E.2d at 275 (citation omitted).

¶ 57         The record shows the jury instructions: (1) were agreed upon at the charge

       conference; (2) were not objected to at the charge conference; (3) were not objected to

       when provided to the jury; or, (4) when Defendant was given a further opportunity to

       object by the trial court before the jury retired. No deviations from the agreed-upon

       jury instructions were made by the trial court. By failing to object at trial and

       expressly agreeing to the jury instructions as given, Defendant waived any right to
                                           STATE V. HARPER

                                              2022-NCCOA-630

                                           Opinion of the Court



       appeal this issue. Defendant’s argument is barred as invited error. Id. Defendant’s

       argument is dismissed.

                                       VII.     Conclusion


¶ 58         Upon de novo review, the trial court did not err in denying Defendant’s motion

       to dismiss. Substantial evidence of each essential element of the charged offense of

       resisting, delaying, or obstructing a police officer, and of Defendant being the

       perpetrator of such offense, was presented to submit the charge to the jury. Officer

       Cruse was lawfully discharging his duties in responding to a breach of the peace and

       disturbance call and was within his rights to require Defendant, the identified

       subject, to provide verifiable identification.

¶ 59         With the totality of the circumstances and evidence introduced and admitted,

       Defendant’s failure to provide the requested identification was sufficient to submit

       the charge and evidence to the jury for their consideration and resolution.

¶ 60         Defendant was apprised of his rights to counsel and expressly waived his right

       to assistance of counsel during district court proceedings. Defendant’s waiver was

       certified by the trial court and sufficient to waive his right to counsel in further

       proceedings. Nothing in the record indicates the court failed to statutorily comply

       with apprising Defendant of his rights prior to Defendant waiving counsel in district
                                         STATE V. HARPER

                                          2022-NCCOA-630

                                         Opinion of the Court



       court. The superior court was not required to further apprise Defendant of his right

       to counsel and to undertake another statutory colloquy without request or objection.

¶ 61         Defendant invited any purported error by failing to object to the agreed-upon

       jury instructions at the charge conference or during and after delivery to the jury. No

       evidence suggests any deviation from the agreed-upon instructions.

¶ 62         Defendant received a fair trial, free from prejudicial errors he preserved or

       argued. We find no error in the jury’s verdict or in the judgment entered thereon. It

       is so ordered.

             NO ERROR

             Judge GORE concurs

             Judge INMAN concurs in the result.